Appeal from a judgment of the County Court of Greene County (Lalor, J.), rendered June 13, 2000, convicting defendant upon his plea of guilty , of the crime of criminal possession of a controlled substance in the fifth degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to criminal possession of a controlled substance in the fifth degree and was sentenced in accordance with the plea agreement to a prison term of 2 to 6 years. On appeal, defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Mercure, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.